STATE OF MICHIGAN

                         COURT OF APPEALS
___________________________________________

In re application of CONSUMERS ENERGY
for reconciliation of costs


TES FILER CITY STATION LIMITED                FOR PUBLICATION
PARTNERSHIP,                                  May 28, 2015

            Appellant,

v                                             No. 314361
                                              MPSC
MICHIGAN PUBLIC SERVICE COMMISSION,           LC No. 00-016045-R

            Appellee,

and

CONSUMERS ENERGY COMPANY,

            Petitioner-Appellee,

and

ATTORNEY GENERAL,

            Appellee.


In re application of CONSUMERS ENERGY
COMPANY for 2011 reconciliation


CADILLAC RENEWABLE ENERGY, LLC,
GENESEE POWER STATION LIMITED
PARTNERSHIP, GRAYLING GENERATING
STATION LIMITED PARTNERSHIP,
HILLMAN POWER COMPANY, TES FILER
CITY STATION LIMITED PARTNERSHIP,
VIKING ENERGY OF LINCOLN, INC, and
VIKING ENERGY OF MCBAIN, INC,


                                        -1-
               Appellants,

v                                                                 No. 316868
                                                                  MPSC
MICHIGAN PUBLIC SERVICE COMMISSION,                               LC No. 00-016432-R

               Appellee,

and

CONSUMERS ENERGY COMPANY,

               Petitioner-Appellee.



BEFORE: RONAYNE KRAUSE, P.J., AND WILDER AND STEPHENS, JJ.

WILDER, J., (concurring in part and dissenting in part)
         I join with the majority in the analysis and result reached in part V of the majority
opinion which holds that MCL 460.6a(8) “should be construed to mean that annual adjustments
to the $1,000,000 cap shall be calculated by applying the CPI rate for the PSCR year at issue to
the $1,000,000 cap as adjusted in prior years, or by applying the cumulative CPI rate from 2009
forward to the $1,000,000 cap.” However, I respectfully disagree and dissent from the analysis
and outcome reached in part IV of the majority opinion. Rather, I agree with Judge Whitbeck’s
dissent in Application of Consumers Energy Co for Reconciliation of 2009 Costs (On
Reconsideration), 307 Mich. App. 32; 859 NW2d 216 (2014), and also would find that the “NOx
requirements were not implemented until 2009 because they were not effective until 2009,” and
that “[t]herefore, the exception in MCL 460.6a(8) applied to TES Filer.”



                                                           /s/ Kurtis T. Wilder




                                               -2-